       Case 4:19-cv-00138-RH-MAF Document 49 Filed 03/03/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

CHARNESIA ALEXANDER,

             Plaintiff,

v.                                           CASE NO. 4:19cv138-MW/CAS

UNITED STATES OF AMERICA,
and PAUL ROLSTON,

          Defendants.
_________________________/

     ORDER EXPEDITING RESPONSE TO PLAINTIFF’S MOTION FOR
             LATE SUBMISSION OF EXPERT OPINION

       Plaintiff has moved this Court for leave to present an expert report after the

expiration of the expert disclosure deadline. ECF No. 47. Defendants shall file their

response on or before March 10, 2020. See N.D. Fla. Loc. R. 7.1(E) (“Unless

otherwise ordered, the deadline for a memorandum opposing a motion . . . is 14 days

after service of the motion.”) (emphasis added).

       SO ORDERED on March 3, 2020.

                                       s/Mark E. Walker                   ____
                                       Chief United States District Judge
